         Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.1 Page 1 of 11
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co RT
                                                                     for the                                   MAR 0 7 2019
                                                         Southern District of California
                                                                                                      CLERK US lJ!STRIC1 COURT
                                                                                                   SOUTHERN Ol..St81CT Of- CALIFORNIA
               In the Matter of the Search of                                                      BY        r(~              DEPUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identifj; the person by name and address)                  )         Case No.
 Cell Site information held by The Sprint Corporation,                  )                     '191J8711
headquartered at 6200 Sprint Parkway Overland Park,                     )
                     Kansas 66251                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):
                                                             SEE ATTACHMENT A
                                                          (INCORPORATED HEREIN)

located in the              Federal               District of               Kansas            , there is now concealed (identifY the
person or describe the property to be seized):

                                                    SEE ATTACHMENT B
                                                 (INCORPORATED HEREIN)
          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ri evidence of a crime;
                 ri contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description
        21 U.S.C. §§ 952 and 960                   Importation and conspiracy to import Methamphetamine.



          The application is based on these facts:
                                             SEE AFFIDAVIT OF SPECIAL AGENT SHAWN PAYNTER.

           ii Continued on the attached sheet.
           D




                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:          3b/zol/
               I I
City and state: El Centro, California
                                                                            ~~
                                                                            Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                             Printed name and title
 Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.2 Page 2 of 11



                               ATTACHMENT A

      This warrant applies to records and information associated with the cellular

telephone number 323-490-2428, Target Data, that are stored at premises controlled

by The Sprint Corporation, headquartered at 6200 Sprint Parkway Overland Park,

Kansas 66251.
 Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.3 Page 3 of 11




                                   ATTACHMENTB
   I.      Information to be Disclosed by the Provider
        To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any information that has
been deleted but is still available to the Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(±), the Provider is required to disclose to
the government the following information pertaining to the Account listed in
Attachment A for the time period of July 16, 2018 up to and including October 17,
2018:
           a. The following information about the customers or subscribers of the
              Account:
                  1. Names (including subscriber names, user names, and screen
                       names);
                 11. Addresses (including mailing addresses, residential addresses,
                       business addresses, and e-mail addresses);
                111.   Local and long distance telephone connection records;
                1v. Records of session times and durations, and the temporarily
                       assigned network addresses (such as Internet Protocol ("IP")
                       addresses) associated with those sessions;
                 v. Length of service (including start date) and types of service
                       utilized;
                v1. Telephone or instrument numbers (including MAC addresses,
                       Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                       Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                       Mobile Identification Number ("MIN"), Subscriber Identity
                       Modules ("SIM"), Mobile Subscriber Integrated Services Digital
 Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.4 Page 4 of 11




                       Network Number ("MSISDN"); International Mobile Subscriber
                       Identity Identifiers ("IMSI"), or International Mobile Equipment
                       Identities ("IMEI");
                v11. Other subscriber numbers or identities (including the registration
                       Internet Protocol ("IP") address); and
                vm. Means and source of payment for such service (including any
                       credit card or bank account number) and billing records.
            b. All records and other information (not including the contents of
               communications) relating to wire and electronic communications sent
               or received by the Account, including:
                  1. the date and time of the communication, the method of the
                       communication, and the source and destination of the
                       communication (such as the source and destination telephone
                       numbers (call detail records), email addresses, and IP addresses);
                       and
                 11.   information regarding the cell towers and sectors through which
                       the communications were sent and received.


   II.      Information to be Seized by the Government
         All information described above in Section I that constitutes evidence and
instrumentalities of violations of21 U.S.C. §§ 952 and 960 during the period of July
16, 2018 up to and including October 17, 2018.
     Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.5 Page 5 of 11



 1
        AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Special Agent Shawn Paynter, having been duly sworn, do hereby state that the
 3 11 following is true to my knowledge and belief.
 4
                                          INTRODUCTION
 5                 This affidavit supports an application for a warrant for information associated
             1.
 6 11
      with The Sprint Corporation telephone number 323-490-2428 (the "Target Data"),
 7
   II including subscriber information, telephone toll data, and cell-site geo-location
 8
   II information, for the period of July 16, 2018, up to and including October 17, 2018. As set
 9
   II forth below, probable cause exists to believe that the Target Data contains evidence of the
lO II importation of controlled substances, in violation of21 U.S.C. §§ 952 and 960. The Target
11
   II Data is currently in the possession of The Sprint Corporation, headquartered at 6200 Sprint
12
   II Parkway Overland Park, Kansas 66251. This affidavit is made in support of an application
13
   II for a search warrant under 18 U.S.C. § 2703(c)(l)(A) to require The Sprint Corporation to
14
   II disclose to the government copies of the information further described in Section I of
15
   II Attachment B. Upon receipt of the information described in Section I of Attachment B,
16 II                     · d persons w1·11 review
                                                 · t h e m1ormat1on
      government-auth onze                               · .c:   •   to 1ocate items
                                                                               .     d escn.be d m
                                                                                                 .
17
   "s ection
           · II o f Attachment B.
18
                                  TRAINING AND EXPERIENCE
19
             2.     I am an "investigative or law enforcement officer of the United States" within
20
      the meaning of Title 18, United States Code, Section 2510 (7), that is an officer of the
21
      United States who is empowered by law to conduct investigations of and to make arrests.
22
      for offenses enumerated in Title 18, United States Code, Section 2516. As a Special Agent
23
      with Homeland Security Investigations (HSI), I am cross-designated under Title 21 to
24
      investigate criminal violations of the Controlled Substances Act. My responsibilities
25
      include investigating and enforcing violations of Federal law including, but not limited to,
26
      the enforcement of Federal narcotics laws, Immigration laws, the Money Laundering
27
      Control Act, and various Customs violations.
28
        Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.6 Page 6 of 11



 1 II         3.   I am a Special Agent (SA) with HSI and have been so employed since
 211 September of 2017. I am currently assigned to the Contraband/Smuggling II (Cargo-
 3 II Commercial Fraud) Unit of the Office of the Assistant Special Agent in Charge, Calexico,
 4 II California (ASAC Calexico). I have conducted multiple criminal investigations into
 5 II violations of federal and state law including, but not limited to, contraband smuggling,
 611 narcotics trafficking, and organized criminal activity. Prior to becoming an HSI special
 711 agent, I was employed as a Federal Air Marshal with the Federal Air Marshal Service and
 8 II as a Police Officer with the Upper Arlington (OH) Police Department. During my career,
 9 II I have obtained experience in interviewing and interrogation techniques, arrest procedures,
1O II search warrant applications, the execution of searches and seizures, computer evidence
11 II seizure and processing, and various other criminal laws and procedures. I have personally
12 II participated in the execution of numerous search and seizure warrants.
13 II         4.   Based on my training and experience as a law enforcement officer, I am
14 II familiar with the ways in which drug smugglers and traffickers conduct their business.
15 II Indeed, during the course of my duties I have (1) worked as a case agent, directing specific
1611 drug-related investigations; (2) worked as a surveillance agent who observed and recorded
17 II movements of individuals suspected of trafficking drugs; (3) participated in the execution
18 II of search warrants related to drug investigations; (4) initiated and executed arrests for
19 II drug-related offenses; and (5) interviewed criminal defendants, witnesses, and informants
20 II in furtherance of investigations into the illegal smuggling and trafficking of controlled
21 II substances. Through these duties, I have gained a working knowledge and insight into the
22 operational habits of drug smugglers and traffickers.
23            5.   In preparing this affidavit, I have conferred with other agents and law
24 enforcement personnel who are experienced in narcotics investigations, and the opinions
25 stated below are shared by them. Further, I have personal knowledge of the following
26
   II facts, or have had them related to me by persons mentioned in this affidavit.
27
28
                                                  2
     Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.7 Page 7 of 11



 1         6.    Based upon my training and experience as a Special Agent, and consultations

 2 with law enforcement officers experienced in narcotics smuggling investigations, and all
 3 the facts and opinions set forth in this affidavit, I submit the following:
 4
 5               a.     Drug smugglers will use cellular telephones because they are mobile,
                        and they have instant access to telephone calls, text, web, and voice
 6                      messages.
 7

 8               b.     Drug smugglers will use cellular telephones because they are able to
                        actively monitor the progress of their illegal cargo while the
 9                      conveyance is in transit.
10
11               c.     Drug smugglers and their accomplices will use cellular telephones
                        because they can easily arrange and/or determine what time their
12                      illegal cargo will arrive at predetermined locations.
13
14               d.     Drug smugglers will use cellular telephones to direct drivers to
                        synchronize an exact drop off and/or pick up time of their illegal
15                      cargo.
16
17               e.     Drug smugglers will use cellular telephones to notify or warn their
                        accomplices of law enforcement activity to include the presence and
18                      posture of marked and unmarked units, as well as the operational
19                      status of checkpoints and border crossings.

20
21               f.     Drug smugglers and their co-conspirators often use cellular telephones
                        to communicate with load drivers who transport their narcotics and/or
22                      drug proceeds.
23
24               g.     The use of cellular telephones by conspirators or drug smugglers tends
                        to generate evidence of the cellphone's location by communicating with
25
                        cellphone towers located near the phone.
26
27
28
                                                  3
     Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.8 Page 8 of 11



 1                      FACTS IN SUPPORT OF PROBABLE CAUSE
 2         7.    On October 16, 2018, at approximately 8:41 A.M., Maria Trinidad LOPEZ-
 3 Ibarra (LOPEZ), a United States Lawful Permanent Resident, applied for entry into the
 4 United States at the Calexico, California, East Port of Entry by presenting a Lawful
 5 Permanent Resident Card, A#070937054. LOPEZ was the sole occupant of a blue Honda
 6 Pilot bearing California license plate 7VHL610 and is the registered owner of said vehicle.
 7         8.    While assigned to primary lanes, Customs and Border Protection Officer
 8 (CBPO) M. Gonzalez received a negative oral Customs Declaration from LOPEZ.
 9 LOPEZ's crossing generated an Automated Targeting Systems hit (ATS-HIT), and CBPO
10 M. Gonzalez sent LOPEZ to the Z-Portal machine and the vehicle secondary lot for further
11 inspection. During secondary inspection, CBPO A. Moreno noticed that the bolts fixed to
12 the third-row seats appeared to be tampered with. CBPO A. Moreno advised CBPO H.

l3 Siqueiros, the Z-Portal machine operator, of the observed anomalies to the vehicle.
14          9.    Working as the primary operator of the Z-Portal machine, CBPO H. Siqueiros
15 11 scanned the vehicle which revealed anomalies in the vehicle's undercarriage below the
16 third rear seat. CBPO H. Siqueiros advised CBPO A. Moreno about the findings.
17        11. During secondary inspection, a Canine Enforcement Officer (CEO) screened
18 llthe vehicle with a Human/Narcotics Detection Dog (HNDD), The HNDD alerted to the

19 floor of the vehicle behind the second row of seats.
20        12. Further inspection of the vehicle revealed an access plate under the rear seat.
21 Once removed, numerous packages could be seen in the compartment. Field-testing one of
22 the packages revealed a crystal-like substance, which tested positive for the properties and

2 3 characteristics of methamphetamine. A total of ten (10) packages from this compartment
24 were removed, for a total weight of approximately 17.72 kilograms (39.06 pounds).
25 LOPEZ was placed under arrest by CBPO A. Moreno, who subsequently contacted HSI to
2 6 respond. CBPO A. Moreno also seized the Target Device from the center console of the
27 vehicle. Custody of the Target Device was subsequently transferred HSI.
28
                                                 4
        Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.9 Page 9 of 11



 1 II         13.   HSI SA S. Paynter responded, placed LOPEZ under arrest, and took
 2 II possession of the Target Device. SA S. Gonzalez responded to translate from the Spanish
 3 II to English language. LOPEZ acknowledged to HSI SAs that the Target Device belonged
 4 II to her (LOPEZ). LOPEZ was paroled into the United States and, after an initial
 5 II investigation, SAs S. Paynter and A. Schloe transported LOPEZ to the Imperial County
 6 Jail to be booked.
 7            14.   LOPEZ is currently charged with violations of 21 U.S.C. §§ 952 and 960.
 8 II         15.   Drug Enforcement Agency Laboratory analysis confirmed that there was
 911approximately18 kilograms ofmethamphetamine.
1O II         16.   Based on the facts above, there is reason to believe that LOPEZ used cellular
11 II telephone #1 associated with The Sprint Corporation telephone number 323-490-2428 to
1211 communicate with other known and unknown co-conspirators to facilitate the importation
13 II of controlled substances. I believe that the Target Data may identify locations in the
14 II United States where LOPEZ was delivering narcotics.
15 II         17.   In my training and experience, I have learned that The Sprint Corporation is a
16 II company that provides cellular telephone access to the general public. I also know that
17 II providers of cellular telephone service have technical capabilities that allow them to collect
18 II and generate information about the locations of the cellular telephones to which they
19 II provide service, including cell-site data, also known as "tower/face information" or "cell
20 II tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers
21 11 covering specific geographic areas) that received a radio signal from the cellular telephone
22 II and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
23 II These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
24 II more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
25 II not necessarily serve every call made to or from that device. Accordingly, cell-site data
26 II provides an approximate location of the cellular telephone but is typically less precise than
27 II other types of location information, such as E-911 Phase II data or Global Positioning
28 II Device ("GPS") data.
                                                   5
     Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.10 Page 10 of 11



 1 II       18.   Based on my training and experience, I know that The Sprint Corporation can
 2 II collect cell-site data about the telephone number 323-490-2428. I also know that wireless
 3 II providers such as The Sprint Corporation typically collect and retain cell-site data
 4 II pertaining to cellular phones to which they provide service in their normal course of
 5 II business to use this information for various business-related purposes.
 6 11       19.   Based on my training and experience, I know that wireless providers such as
 7 II The Sprint Corporation typically collect and retain information about their subscribers in
 8 II their normal course of business. This information can include basic personal information
 9 II about the subscriber, such as name and address, and the method(s) of payment (such as
1O II credit card account number) provided by the subscriber to pay for wireless telephone
11 II service. I also know that wireless providers such as The Sprint Corporation typically
12 II collect and retain information about their subscribers' use of the wireless service, such as
13 II records about calls or other communications sent or received by a particular phone and
14 II other transactional records, in their normal course of business.      In my training and
15 II experience, this information may constitute evidence of the crimes under investigation
16 II because the information can be used to identify the telephone number 323-490-2428's user
17 II or users and may assist in the identification of co-conspirators.
18                                         CONCLUSION
19          20.   Based on the foregoing, I request that the Court issue the proposed search
20 II warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
21 II       21.   Based upon my training and experience, consultation with other law
22 II enforcement officers experienced in the importation of controlled substances, and all the
23 11 facts and opinions set forth in this Affidavit, there is probable cause to believe that the
24 II Target Data to be seized, as set forth above and in Section I of Attachment B (incorporated
25 II herein), will be found in the location described in Attachment A (incorporated herein).
26 II
27 II
28 II
                                                   6
        Case 2:19-mj-08711-RBM Document 1 Filed 03/07/19 PageID.11 Page 11 of 11
.

    1 II            22.    Therefore, I respectfully request that the Court issue a warrant requiring The
    2 II Sprint Corporation to search its corporate records for the Target Data and to deliver the
    3 II Target Data listed in Section I of Attachment B, so that I or another federal law
    4 II enforcement agent may review the Target Data and seize the items described in Section
    5 II II of Attachment B.
    6
    7
    8
    9
                                                                <:54c £§sLl _
                                                                  Shawn Paynter, Special Agent
10                                                                Homeland Security Investigations
11
        II Subscribed and sworn to before me
12
13      11
             this   1'!!::. day of March, 2019.

                                                               C¢~~~
14
15
                                                                  Hon. Ruth tsermuaez Montenegro
16
                                                                  United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                           7
